Citation Nr: 1445414	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left hip injury, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file is under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2011 remand, the Board requested that the Veteran be provided with a VA examination.  It was noted in the remand that the Veteran's lay statements, during hearing testimony, included that he bruised and bloodied his hip in a July 1971 accident, that he experienced pain and stiffness and had difficulty walking, that he had a big scab up and down his left hip, and that he was informed by one of his physicians that his current left hip problems could be related to a trauma.  Additionally, the Veteran stated in a September 2008 notice of disagreement that his left hip has hurt continuously since the accident.  

Although the Veteran was provided with a VA examination in October 2011, the Board finds that the opinion provided is inadequate.  While the VA examiner noted the Veteran's reported history of an in-service left hip injury, the VA examiner did not address or discuss any of the Veteran's lay statements of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Additionally, the examiner did not provide an adequate rationale for the opinion that the Veteran's left hip disability is not related to service, as the examiner merely cited to facts in evidence and did not provide any substantive discussion of the evidence and how it supported the opinion provided.  Accordingly, a new VA examination must be provided with consideration of the Veteran's lay statements and a substantive rationale for all opinions provided.  Washington v. Nicholson, 19 Vet. App. 363 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of any left hip disorder found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must provide the following opinion:

 *Is it at least as likely as not (50 percent probability or greater) that any diagnosed left hip disability is related to the Veteran's active duty service, to include his July 1971 in-service injury?

In providing the requested opinion, the examiner must consider the Veteran's lay statements and testimony, to include his reports of experiencing left hip trauma and symptoms during service and continuously since service discharge.  The examiner is advised that the Veteran is competent to report observable symptoms and events.

The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  When the above development has been completed, readjudicate the issue on appeal with consideration of all evidence in the claims file.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



